 


117 HR 4310 IH: Minks in Narrowly Kept Spaces are Superspreaders Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 4310 
IN THE HOUSE OF REPRESENTATIVES 
 
July 1, 2021 
Ms. DeLauro (for herself, Ms. Mace, Mr. Grijalva, Mr. McCaul, Mr. DeFazio, Ms. Tenney, Ms. Schakowsky, Mr. Valadao, Ms. Escobar, and Mr. Gooden of Texas) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the Lacey Act Amendments of 1981 to prohibit the import, export, transport, sale, receipt, acquirement, or purchase in interstate or foreign commerce of mink, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Minks in Narrowly Kept Spaces are Superspreaders Act or the MINKS are Superspreaders Act.  2.Prohibitions relating to mink (a)Lacey Act amendmentsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended— 
(1)in subsection (a)(2)— (A)in subparagraph (B)(iii), by striking or at the end;  
(B)in subparagraph (C), by inserting or after the semicolon; and (C)by adding at the end the following:  
 
(D)any American mink (Neovison vison) raised in captivity for fur production, whether dead or alive, or any part, product, or offspring thereof (subject to subsection (e)); ; and (2)in subsection (e)— 
(A)in paragraph (1), by striking Subsection (a)(2)(C) does and inserting Subparagraphs (C) and (D) of subsection (a)(2) do; and  (B)by inserting or mink described in subsection (a)(2)(D) after species each place it appears. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 1 year after the date of the enactment of this Act.   